MORRISON, Presiding Judge.
The offense is driving while intoxicated; the punishment, three days in jail and a fine of $50.
No statement of facts accompanies the record.
Appellant’s complaints raised by his bills of exception relating to the asking of a question by the attorney for the State cannot be appraised without a complete statement of facts or other showing that the claimed error was not waived or cured. See Dominguez v. State, Tex.Cr.App., 303 S.W.2d 384, and Stockman v. State, Tex.Cr.App., 303 S.W.2d 410.
Finding no reversible error, the judgment is affirmed.